EXHIBIT 99.1 Marten Transport Announces Third Quarter Results; Net Income Increases 57.9% MONDOVI, Wis., Oct. 19, 2010 (GLOBE NEWSWIRE) Marten Transport, Ltd. (Nasdaq:MRTN) today reported a 57.9% increase in net income to $5.5 million, or 25 cents per diluted share, for the third quarter ended September 30, 2010, from $3.5 million, or 16 cents per diluted share, for the third quarter of 2009. The third-quarter earnings also improved sequentially from 2010 second-quarter net income of $5.2 million, or 23 cents per diluted share. For the nine-month period of 2010, net income increased to $14.5 million, or 66 cents per diluted share, compared with $12.0 million, or 55 cents per diluted share, for the same nine-month period of 2009. Operating revenue, consisting of revenue from truckload and logistics operations, was $128.7 million in the third quarter of 2010 compared with $129.4 million in the 2009 quarter. Operating revenue increased to $380.3 million in the nine-month period of 2010 from $377.2 million in the first nine months of 2009. Operating revenue, net of fuel surcharges, decreased 3.4% to $109.8 million in the 2010 quarter from $113.7 million in the 2009 quarter and decreased 3.8% to $325.2 million in the 2010 nine-month period from $338.1 million in the 2009 nine-month period. Operating revenue included fuel surcharges of $18.8 million for the third quarter of 2010, compared with $15.7 million in the 2009 quarter and $55.1 million for the 2010 nine-month period, compared with $39.1 million for the 2009 nine-month period. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharge revenue, improved to 90.9% for the third quarter of 2010 from 94.3% for the third quarter of 2009 and improved to 91.9% for the 2010 nine-month period from 93.7% for the 2009 nine-month period. Chairman and Chief Executive Officer Randolph L. Marten said, "We continue to be encouraged by our increased profitability. Our transformation into a multi-faceted business model the growth of our logistics business and focus on expansion of our regional operations throughout the country continues to drive positive results. "Our logistics revenue continues to expand as a percentage of our revenue. In the third quarter of 2010, our logistics revenue, net of intermodal fuel surcharges, grew $1.1 million over the 2009 quarter, and, for the 2010 nine-month period, grew $7.1 million over the 2009 nine-month period. Our regional operations continue to thrive, contributing to a 13.2% increase in our average truckload revenue, net of fuel surcharges, per tractor per week, in this year's third quarter over last year's third quarter, and a 3.8% increase over this year's second quarter. We have increased our regional operations to 48.2% of our truckload fleet as of September 30, 2010 from 21.7% as of a year earlier. "As evidence of our confidence that we can deliver long-term, sustainable growth, we paid our first quarterly cash dividend to stockholders in the third quarter of 2010." Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States. Marten specializes in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment. Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers. Marten's common stock is traded on the NASDAQ Global Select Market under the symbol MRTN. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, including the Company's confidence that it can deliver long-term, sustainable growth. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements. Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company's Annual Report on Form 10-K for the year ended December 31, 2009. The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. 1 MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) September 30, December 31, (In thousands, except share information) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Receivables: Trade, net Other Prepaid expenses and other Deferred income taxes Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Checks issued in excess of cash balances $ $ Accounts payable and accrued liabilities Insurance and claims accruals Current maturities of long-term debt Total current liabilities Long-term debt, less current maturities 71 Deferred income taxes Total liabilities Stockholders' equity: Marten Transport, Ltd. stockholders' equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding Common stock, $.01 par value per share; 48,000,000 shares authorized; 21,934,232 shares at September 30, 2010, and 21,885,073 shares at December 31, 2009, issued and outstanding Additional paid-in capital Retained earnings Total Marten Transport, Ltd. stockholders' equity Noncontrolling interest Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 2 MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Nine Months Ended September 30, Ended September 30, (In thousands, except per share information) OPERATING REVENUE $ OPERATING EXPENSES (INCOME): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) Other Total operating expenses OPERATING INCOME NET INTEREST EXPENSE (INCOME) 44 ) ) 19 INCOME BEFORE INCOME TAXES Less: Income before income taxes attributable to noncontrolling interest 93 INCOME BEFORE INCOME TAXES ATTRIBUTABLE TO MARTEN TRANSPORT, LTD. PROVISION FOR INCOME TAXES NET INCOME $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ DIVIDENDS DECLARED PER COMMON SHARE $ 3 MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Three Months Three Months Three Months Ended Ended Ended September 30, September 30, September 30, (Dollars in thousands) 2010 vs. 2009 2010 vs. 2009 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ ) )% Truckload fuel surcharge revenue Total Truckload revenue ) ) Logistics revenue, net of intermodal fuel surcharge revenue Intermodal fuel surcharge revenue Total Logistics revenue Total operating revenue $ $ $ ) )% Operating income: Truckload $ $ $ % Logistics Total operating income $ $ $ % Operating ratio: Truckload % % )% Logistics ) Consolidated operating ratio % % )% 4 MARTEN TRANSPORT, LTD. SEGMENT INFORMATION (Unaudited) Dollar Percentage Change Change Nine Months Nine Months Nine Months Ended Ended Ended September 30, September 30, September 30, (Dollars in thousands) 2010 vs. 2009 2010 vs. 2009 Operating revenue: Truckload revenue, net of fuel surcharge revenue $ $ $ ) )% Truckload fuel surcharge revenue Total Truckload revenue ) ) Logistics revenue, net of intermodal fuel surcharge revenue Intermodal fuel surcharge revenue Total Logistics revenue Total operating revenue $ $ $ % Operating income: Truckload $ $ $ % Logistics ) ) Total operating income $ $ $ % Operating ratio: Truckload % % )% Logistics Consolidated operating ratio % % )% 5 MARTEN TRANSPORT, LTD. OPERATING STATISTICS (Unaudited) Three Months Nine Months Ended September 30, Ended September 30, Truckload Segment: Total Truckload revenue (in thousands) $ Average truckload revenue, net of fuel surcharges, per tractor per week(1) $ Average tractors(1) Average miles per trip Non-revenue miles percentage(2) % Total miles - company-employed drivers (in thousands) Total miles - independent contractors (in thousands) Logistics Segment: Total Logistics revenue (in thousands) $ Brokerage: Marten Transport Revenue (in thousands) $ Loads MWL Revenue (in thousands) $ Loads Intermodal: Revenue (in thousands) $ Loads Average tractors 74 65 67 61 At September 30, 2010 and September 30, 2009: Total tractors(1) Average age of company tractors (in years) Total trailers Average age of company trailers (in years) Ratio of trailers to tractors(1) 6 Three Months Nine Months Ended September 30, Ended September 30, (In thousands) Net cash provided by operating activities $ Net cash used for investing activities Weighted average shares outstanding: Basic Diluted (1) Includes tractors driven by both company-employed drivers and independent contractors. Independent contractors provided 96 and 205 tractors as of September 30, 2010, and 2009, respectively. (2) Represents the percentage of miles for which the company is not compensated. CONTACT: Marten Transport, Ltd. Tim Kohl, President Jim Hinnendael, Chief Financial Officer 715-926-4216 . 7
